Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 21-40 are allowed because JEONG et al. appears to be the closest prior art reference.  However, theses reference fails to teach an electrode structure comprising a plurality of electrodes vertically stacked on the substrate, the electrode structure comprising an-a first upper portion forming an-a first upper staircase structure along the first direction on the connection region and a second upper portion forming a second upper staircase structure along the first direction on the connection region; a first dummy structure laterally spaced apart from the first upper portion of the electrode structure and provided on the first pad region; and a second dummy structure laterally spaced apart from the second upper portion of the electrode structure and provided on the second pad region, wherein each of the first dummy structure and the second dummy structure comprises a dummy staircase structure formed along the first direction and the second direction, wherein the first upper portion is located at a first level from the substrate, and the second upper portion is located at a second level from the substrate, the second level being higher than the first level as in claim 21; a plurality of dummy structures, the plurality of dummy structures comprising a first dummy structure disposed on the first pad region, a second dummy structure disposed on the second pad region, a third dummy structure disposed on the third pad region and a fourth dummy structure disposed on the fourth pad region, wherein each of the plurality of dummy structures comprises dummy patterns vertically stacked .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.

/THANH T NGUYEN/Primary Examiner, Art Unit 2893